TOWNSEND, District Judge.
The opposition to the petition for a discharge was based on the ground that, long prior to the passage of the bankruptcy act, the bankrupt had, with fraudulent intent, concealed his financial condition, and destroyed or concealed his books of account, etc. This is insufficient. In re Stark, 1 Nat. Bankr. News, 232, 96 Fed. 88; In re Holtz, 1 Nat. Bankr. News, 204.
The referee does not find that the bankrupt, since the passage of the bankruptcy act, has destroyed or concealed said books, except in so far as might-be inf erred, from certain facts, the most important of which are that the books used by him in his business were in 1897 transferred to his brother-in-law, who purchased his business, and that said brother-in-law, William Froelich, is now residing at New Haven, and that no evidence was produced of a request that he produce said books, and said Froelich was not called as a witness for either side. This finding is insufficient to show a fraudulent concealment or destruction of books. The discharge is granted.